NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                      2007-7003



                                 BENNY R. ROPER,

                                                            Claimant-Appellant,
                                          v.


                R. JAMES NICHOLSON, Secretary of Veterans Affairs,

                                                            Respondent-Appellee.

      Kenneth M. Carpenter, Carpenter, Chartered, of Topeka, Kansas, argued for
claimant-appellant.

       Meredyth D. Cohen, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, for respondent-appellee. With
her on the brief were Peter D. Keisler, Assistant Attorney General, Jeanne E. Davidson,
Director, and Steven J. Gillingham, Assistant Director. Of counsel on the brief were
David J. Barrans, Deputy Assistant General Counsel and Ethan G. Kalett, Attorney,
United States Department of Veterans Affairs, of Washington, DC. Of counsel was
Brian T. Edmunds and Gregory T. Jaeger, Attorneys, United States Department of
Justice, of Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims

Judge Robert N. Davis
                           NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                              2007-7003



                                         BENNY R. ROPER,

                                                                 Claimant-Appellant,

                                                    v.

                   R. JAMES NICHOLSON, Secretary of Veterans Affairs,

                                                                 Respondent-Appellee.




                                           Judgment


ON APPEAL from the              United States Court of Appeals for Veterans Claims

in CASE NO(S).                  04-0233

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

         Per Curiam (MICHEL, Chief Judge, MOORE, Circuit Judge, and COTE * , District
                                      Judge).

                                 AFFIRMED. See Fed. Cir. R. 36.


                                                    ENTERED BY ORDER OF THE COURT



DATED: September 7, 2007                            /s/ Jan Horbaly
                                                    Jan Horbaly, Clerk


*
 Honorable Denise Cote, District Judge, United States District Court for the Southern District of New
York, sitting by designation.